Citation Nr: 0601861	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-36 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for status post right 
hip replacement, to include degenerative joint disease.

2.  Entitlement to an increased rating for service-connected 
post operative fracture of right ankle with history of 
traumatic arthritis and fusion, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 reflects a period of active duty 
from January 1975 to May 1977 with one year, eleven months, 
twenty-three days prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2004, a statement of the 
case was issued in August 2004, and a substantive appeal was 
received in October 2004.  The veteran testified at a hearing 
before the Board in May 2005.

At the May 2005 hearing, the veteran claimed entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  This claim is referred to the RO for initial 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the May 2005 Board hearing, the veteran testified that he 
had sought medical treatment at the VA Medical Center (VAMC) 
in Fayetteville, North Carolina in 2004.  These treatment 
records have not been associated with the claims folder.  
Thus, the RO must obtain treatment records from the 
Fayetteville VAMC for the period January 2004 to the present.  
See 38 C.F.R. § 3.159(c)(2) (2005).

At the Board hearing, the veteran also testified that he had 
applied for vocational rehabilitation benefits.  Based on the 
veteran's contentions that his right ankle disability 
interferes with employment, such evidence is relevant to the 
increased rating claim and should be obtained. 

The veteran also testified that he would be submitting 
medical records related to treatment at Murchison Medical 
Center located in Fayetteville, North Carolina.  To date, it 
does not appear that the veteran has submitted those records.  
Thus, the RO should contact the veteran to obtain the address 
of the Murchison Medical Center, and attempt to obtain these 
records.

With regard to the veteran's claim of service connection for 
a right hip disability, the veteran underwent a VA 
examination in August 2003.  The examiner did not appear to 
be able to offer an opinion as to whether the veteran's right 
hip disability is secondary to his service-connected right 
ankle disability.  However, no rationale was furnished as to 
why an opinion could not given.  This is clearly a medical 
question and the Board must rely on the opinions of trained 
medical personnel.  In view of the need to accomplish the 
other development discussed above, the Board believes it 
appropriate to once again attempt to obtain a medical opinion 
regarding the right hip claim. 

Finally, the underlying theme of the veteran's contentions 
regarding the right ankle is that the degree of impairment 
has increased.  The Board also therefore believes it 
appropriate to direct another VA examination so that the 
current severity of this disability can be demonstrated and a 
fair determination made as to the proper rating to be 
assigned. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain treatment 
records from the VAMC in Fayetteville for 
the period January 2004 to the present.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

2.  The RO should associate the 
veteran's VA vocational rehabilitation 
folder with the claims folder.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  After securing the necessary 
release, the RO should obtain treatment 
records from Murchison Medical Center 
in Fayetteville.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file. 

4.  The veteran should be scheduled for 
an orthopedic examination of the right 
hip and right ankle.  It is imperative 
that the claims file be made available 
to the examiner and reviewed in 
connection with the examination.  Any 
medically indicated special tests, such 
as x-rays, should be accomplished.  All 
clinical and special test findings 
should be clearly reported. 

     a)  with regard to the right hip 
disability claim, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) that any 
right hip disability is proximately due 
to or the result of his service-
connected post operative fracture of 
right ankle with history of traumatic 
arthritis and fusion, or has been 
aggravated by this service-connected 
disability.  A supporting rationale for 
the opinion should be provided. 

     b)  with regard to the right ankle 
disability claim, the examiner should 
clearly report all examination findings 
to allow for evaluation under 
applicable diagnostic criteria.  Ranges 
of motion should be reported together 
with findings as to additional 
functional loss due to pain, weakness, 
fatigue, and incoordination, including 
during flare-ups. 

5.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues of entitlement to 
service connection for a right hip 
disability, and entitlement to an 
increased rating in excess of 40 percent 
for the veteran's right ankle disability.  
The RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board 
after the veteran is afforded an 
opportunity to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


